Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 1-8, 17-20 in the reply filed on 7/13/2022 is acknowledged.  The traversal is on the ground(s) that claims 9-16 depend from claim 1 of Invention I.  As such, claims 9-16 can be found allowable based on the features of claim 1, and therefore withdrawing the restriction requirement would not present a serious search and/or examination burden.  This is not found persuasive because currently, claim 1 has not been found allowable.
The requirement is still deemed proper and is therefore made FINAL.

Priority
Acknowledgement has been made of applicant’s claim for priority under 35 USC 119 (a-d).  The certified copy has been filed on 5/11/2020.

Information Disclosure Statement
The Information Disclosure Statement (IDS) filed 4/24/2020 has been placed in the application file and the information referred to therein has been considered.

Drawings
	The drawings received 4/24/2020 are acceptable for examination purposes.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-8, 17-20 are rejected under 35 U.S.C. 102(a1) as being anticipated by, or in alternative, rejected under 35 U.S.C. 103(a) as being unpatentable over Oh (KR 2004-0058447).
Regarding claim 1, a composite positive electrode active material comprising:
a lithium transition metal oxide having an a-NaFeO2 layered crystal structure; and
a coating film comprising a lithium metal oxide on a (003) crystal plane of the lithium transition metal oxide.  See example 1.  
Oh discloses of making the lithium transition metal oxide with a coating comprising the lithium metal oxide by a liquid phase reaction method as follows:
Mixing the lithium transition metal oxide precursors and the lithium metal oxide precursors and dissolving the mixtures in water, adding a chelating agent to the mixture, water is removed to make a sol and dried.  The gelled amorphous precursor is pulverized and heated at 250 to 350 C for 0.5 to 2 hours, then heated at 750 to 950 C for 4 to 24 hours ([0031-0035]).  This method is similar to the method as described in the instant Specification [0053-0059].  
Further, the instant Specification states:
 [00139] Through these analyses, the growth direction of the coating film was observed. As a result of observing, through STEM images, the atomic arrangement of LiCoO2 and the Li2SnO3 coating film, and a FFT pattern of LiCoO2 and the Li2SnO3 coating film, it was found that the LiCoO2 and the Li2SnO3 coating film were both (e.g., similarly) grown to form a layered structure in the same c-axis direction. This indicates that, on the (003) crystal plane of LiCoO2 having a layered structure, the Li2SnO3 coating film also having a layered structure was grown with sharing the (002) plane, the two materials both (e.g., similarly) being epitaxially grown in the c- axis direction. The reason for this is that, as shown in FIG. 7A, when the two layered structures share the c-axis crystal plane, a mismatch is smallest at the phase boundary between the two materials. For example, the mismatch when the two layered structures share the c-axis crystal plane is about 0.1 A, as illustrated in FIGS. 9A-9B. However, when other planes, (e.g., the a-axis and b-axis crystal planes) are shared, a mismatch between [lithium-oxygen-transition metal-oxygen] layers is about 0.3 A, as illustrated in FIGS. 8A-8B. This mismatch is much larger than that when the c-axis crystal plane is shared (FIGS. 9A-9B), making the phase boundary unstable. For example, to reduce mismatches between these two materials, when phase separation of Sn doped at high temperature occurs during cooling, the LizSnO3 coating film selectively precipitates and is coated only on the (003) plane of LiCoO2. (emphasis added)
 [00154] The results in FIG. 11 show the charge transfer resistance values analyzed using the AC impedance method. For example, the composite positive electrode active material in which only the (003) plane was coated (Manufacture Example 1) had a smaller charge transfer resistance than the composite positive electrode active material in which the entire planes of LiCoO2 were coated through existing wet coating and quick cooling (Comparative Manufacture Example 2) due to smooth intercalation/deintercalation of lithium, thus leading to improved output characteristics. (emphasis added)
Hence, it appears that Oh’s active material meets Applicant’ limitation “a coating film comprising a lithium metal oxide on a (003) crystal plane of the lithium transition metal oxide” of claim 1.
MPEP 2112 V states that "once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the Examiner presents evidence or reasoning tending to show inherency, the burden shifts to the Applicant to show an unobvious difference."

Regarding claim 2, the lithium metal oxide has a C2/c space group structure, the instant Specification states:
 [0037] The lithium metal oxide may have a monoclinic crystal system and a C2/c space group structure. When the lithium metal oxide has this crystal structure, a mismatch at the interface between the lithium metal oxide and the lithium transition metal oxide having an a-NaFeO2 layered crystal structure may be minimized or reduced.
It is noted that Oh’s LiCoO2 meets the limitation.
Regarding claim 3, the lithium metal oxide is a compound represented by Formula 1: Li2MO3,
wherein, in Formula 1, M is a metal having an oxidation number of +4.
Regarding claim 4, 18, the lithium metal oxide is at least one selected from LizSnO3, Li2ZrO3, Li2TeO2, Li2RuO3, Li2TiO3, Li2MnO3, Li2PbO3, Li2HfO3, and combinations thereof.  See ex. 1.
Regarding claim 5, 19, an amount of the lithium metal oxide is 5 mol% or less based on a total amount of the lithium transition metal oxide and the lithium metal oxide. See ex. 1.
Regarding claim 6, the lithium transition metal oxide having an a-NaFeO2 layered crystal structure is lithium cobalt oxide (LiCoO2); or a compound comprising lithium cobalt oxide (LiCoO2) and at least one element selected from magnesium (Mg), calcium (Ca), strontium (Sr), titanium (Ti), zirconium (Zr), boron (B), aluminum (Al), and fluorine (F).  See ex. 1.
Regarding claim 7, the coating film has a thickness of about 1 nm to about 100 nm, Oh’s amount of the coating material of 5 mol% (example 1) is the same as the Applicant’s amount of 5 mol% (example 1) and were  made by similar methods, and hence appears that Oh’s coating thickness would also meet Applicant’s limitation of claim 7.
Regarding claim 8, 20, the lithium transition metal oxide having an a-NaFeO2 layered crystal structure, and the lithium metal oxide on the (003) crystal plane of the lithium transition metal oxide each have a layered structure epitaxially grown in the same c-axis direction, the instant Specification states:
 [00139] Through these analyses, the growth direction of the coating film was observed. As a result of observing, through STEM images, the atomic arrangement of LiCoO2 and the Li2SnO3 coating film, and a FFT pattern of LiCoO2 and the Li2SnO3 coating film, it was found that the LiCoO2 and the Li2SnO3 coating film were both (e.g., similarly) grown to form a layered structure in the same c-axis direction. This indicates that, on the (003) crystal plane of LiCoO2 having a layered structure, the Li2SnO3 coating film also having a layered structure was grown with sharing the (002) plane, the two materials both (e.g., similarly) being epitaxially grown in the c- axis direction. The reason for this is that, as shown in FIG. 7A, when the two layered structures share the c-axis crystal plane, a mismatch is smallest at the phase boundary between the two materials. For example, the mismatch when the two layered structures share the c-axis crystal plane is about 0.1 A, as illustrated in FIGS. 9A-9B. However, when other planes, (e.g., the a-axis and b-axis crystal planes) are shared, a mismatch between [lithium-oxygen-transition metal-oxygen] layers is about 0.3 A, as illustrated in FIGS. 8A-8B. This mismatch is much larger than that when the c-axis crystal plane is shared (FIGS. 9A-9B), making the phase boundary unstable. For example, to reduce mismatches between these two materials, when phase separation of Sn doped at high temperature occurs during cooling, the LizSnO3 coating film selectively precipitates and is coated only on the (003) plane of LiCoO2. (emphasis added)
It is noted that Oh’s active material made by a similar process as the Applicant’s meets the limitation of claims 8, 20.
Regarding claim 17, Oh discloses a lithium secondary battery comprising a positive electrode comprising the composite positive electrode active material of claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA KYUNG SOO WALLS whose telephone number is (571)272-8699.  The examiner can normally be reached on M-F until 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached at 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CYNTHIA K WALLS/           Primary Examiner, Art Unit 1724